ORDER **
Appellant-defendant Christian Izquierdo unconditionally pleaded guilty to possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B), thereby waiving his right to challenge on appeal the district court’s denial of his motion to suppress evidence. Fed. R.Crim. Pro. 11(a)(2); see also United States v. Floyd, 108 F.3d 202, 203 (9th Cir.1997). At the plea colloquy, however, the district court advised Izquierdo that he could appeal the court’s denial of his motion to suppress evidence. Because the district court misinformed Izquierdo of his appellate rights, Izquierdo’s plea was not knowingly and voluntarily made since Izquierdo may have believed that he could still appeal the adverse ruling on his motion to suppress evidence. See United States v. Cortez, 973 F.2d 764, 767-69 (9th Cir.1992). We therefore order Izquierdo’s conviction and sentence vacated and the matter remanded for further proceedings.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.